
	

113 S1246 IS: American Jobs Matter Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1246
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Murphy (for himself,
			 Mr. Brown, Mr.
			 Merkley, and Mr. Blumenthal)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require
		  contracting officers to consider information regarding domestic employment
		  before awarding a Federal defense contract, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Jobs Matter Act of
			 2013.
		2.Consideration and
			 verification of information relating to effect on domestic employment of award
			 of Federal defense contracts
			(a)In
			 generalSection 2305(a)(3) of title 10, United States Code, is
			 amended by adding at the end the following new subparagraph:
				
					(C)(i)In prescribing the
				evaluation factors to be included in each solicitation for competitive
				proposals for covered contracts, an agency shall include the effects on
				employment within the United States of the contract as an evaluation factor
				that must be considered in the evaluation of proposals.
						(ii)In this subparagraph, the term
				covered contract means—
							(I)a contract in excess of $1,000,000 for
				the procurement of manufactured goods;
							(II)a contract in excess of $1,000,000
				for the procurement of goods or services listed in the report of industrial
				base capabilities required by section 2504 of title 10; and
							(III)a contract in excess of $1,000,000
				for the procurement of any item procured as part of a major defense acquisition
				program.
							(iii)The head of an agency, in issuing a
				solicitation for competitive proposals, shall state in the solicitation that
				the agency may consider, and in the case of a covered contract will consider as
				an evaluation factor under subparagraph (A), information (in this subsection
				referred to as a jobs impact statement) that the offeror includes
				in its offer related to the effects on employment within the United States of
				the contract if it is awarded to the offeror.
						(iv)The information that may be included
				in a jobs impact statement may include the following:
							(I)The number of jobs expected to be
				created or retained in the United States if the contract is awarded to the
				offeror.
							(II)The number of jobs created or
				retained in the United States by the subcontractors expected to be used by the
				offeror in the performance of the contract.
							(III)A guarantee from the offeror that jobs
				created or retained in the United States will not be moved outside the United
				States after award of the contract unless doing so is required to provide the
				goods or services stipulated in the contract or is in the best interest of the
				Federal Government.
							(v)The contracting officer may consider,
				and in the case of a covered contract will consider, the information in the
				jobs impact statement in the evaluation of the offer and may request further
				information from the offeror in order to verify the accuracy of any such
				information submitted.
						(vi)In the case of a contract awarded to an
				offeror that submitted a jobs impact statement with the offer for the contract,
				the agency shall, not later than one year after the award of the contract and
				annually thereafter for the duration of the contract or contract extension,
				assess the accuracy of the jobs impact statement.
						(vii)The Secretary of Defense shall submit to
				Congress an annual report on the frequency of use within the Department of
				Defense of jobs impact statements in the evaluation of competitive
				proposals.
						(viii)(I)In any contract awarded to an offeror that
				submitted a jobs impact statement with its offer in response to the
				solicitation for proposals for the contract, the agency shall track the number
				of jobs created or retained during the performance of the contract.
							(II)If the number of jobs that the agency
				estimates will be created (by using the jobs impact statement) significantly
				exceeds the number of jobs created or retained, then the agency may consider
				this as a factor that affects a contractor's past performance in the award of
				future contracts.
							(III)Contractors shall be provided an
				opportunity to explain any differences between their original jobs impact
				statement and the actual amount of jobs created or retained before the
				discrepancy affects the agency’s assessment of the contractor's past
				performance.
							.
			(b)Revision of
			 Federal Acquisition RegulationThe Department of Defense Supplement to the
			 Federal Acquisition Regulation shall be revised to implement the amendment made
			 by subsection (a).
			
